Opinión disidente del
Juez Asociado Señor Negrón García.
“Un Código es un conjunto de reglas que la moral sanciona; eliminad de los textos la buena fe y será un conjunto de ganzúas.” Virgilio De Sa Pereira, Direito de Familia, (1923) pág. 222.
ESTE DISENSO SE INSPIRA, PUES, EN LA OMNIPRESENCE A DE LA BUENA FE EN NUESTRO SISTEMA DE DERECHO. Y es que la buena fe como principio programático, modelo de comportamiento, o arquetipo de conducta, no es nuevo. “[D]on Manuel González Rodríguez, dice, al comenzar su magní-fico boceto jurídico sobre ‘La buena fe y la seguridad jurídica’, que ‘la buena fe es un elemento jurídico primario que se intuye más *889que se define’. La fijación de concepto jurídico de la buena fe (en adelante b. fe) es algo que ha traído y sigue trayendo por la calle de la amargura a multitud de juristas, resultando encarecida la dificultad de la cuestión por el hecho de que la b. fe no es, precisamente, un elemento jurídico moderno, sino uno de los elementos jurídicos más antiguos que se conoce, y que, en cierta medida, es común a la Moral y al Derecho.” J.A. Molleda Fernández Llamazares, La Presunción de Buena Fe, Madrid, Ed. Rev. Der. Privado, 1962, T. I, págs. 187-188.
Así honramos nuestros pronunciamientos en Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 312 (1970), de que la “convivencia social ordenada impone un deber general de corrección y de prudencia en relación con los demás ciudadanos, y el acto es ilícito en el sentido extracontractual cuando viola ‘los deberes generales de corrección social o de conducta correcta, deberes que no están escritos en los códigos pero que representan el presupuesto mínimo sobreentendido del orden de la vida social’”. (Énfasis suprimido.)
Como veremos, en el caso de autos la conducta de uno de los protagonistas transgredió el deber que impone la convivencia ordenada, y el daño causado por sus actos exigía el remedio jurídico del Art. 1802 del Código Civil, 32 L.ER.A. see. 5141, como “infractor de ese deber social por acto de su culpa o de su negligencia”. (Énfasis suprimido.) Reyes v. Sucn. Sánchez Soto, supra, pág. 313.
I
En enero de 1978, Dolphin International of Puerto Rico, Inc. (Dolphin) y Ryder Truck Lines, Inc. (Ryder) acordaron verbal-mente iniciar una relación comercial en la cual Dolphin actuaría como agente de Ryder en Puerto Rico.(1) Dolphin estaría encar-*890gada de recibir los furgones que enviaban los clientes de Ryder desde diferentes puntos de Estados Unidos, descargarlos, notifi-car a los consignatarios y hacer los arreglos para su entrega.
Con motivo de esta relación, Dolphin le cedió a Ryder en arrendamiento un espacio para oficina localizado dentro de sus facilidades físicas. Allí trabajaba esporádicamente un vendedor de Ryder que gestionaba y mercadeaba sus ventas en la isla.
Así las cosas, el 26 de junio del mismo año Larry Porter, director de la división del Caribe de Ryder, notificó a la gerencia de Dolphin que Ryder contemplaba establecerse por su cuenta en Puerto Rico y, por tal razón, desde ese momento prescindían de sus servicios.
Tres (3) días antes, Elba Meléndez y Alejo Rivera habían presentado sus cartas de renuncia. Joseph D’Bella, quien ocupaba la posición de Gerente, hizo lo mismo un día después. Todos habían trabajado varios años con Dolphin y sus renuncias obede-cían al deseo de aceptar las ofertas de trabajo que Ryder les hiciera.
El 12 de junio de 1979, Dolphin demandó en el Tribunal Superior, Sala de San Juan, a Ryder y a cuatro (4) de sus ex empleados(2) En síntesis, alegó que Ryder intervino con la relación contractual existente entre Dolphin y sus entonces empleados, motivando que éstos renunciaran a sus respectivos puestos para ir a trabajar con Ryder. Esto, según señaló, ocasionó daños irreparables a su empresa. Sostuvo, además, que todos conspiraron entre sí para sacarla del mercado competitivo y lograr que perdiera su clientela. (3)
Ryder contestó y negó responsabilidad. Además, reconvino. Reclamó un millón de dólares ($1,000,000) por alegados daños a su reputación y prestigio por la presentación de un pleito malicioso y su divulgación a terceros.
*891A solicitud de las partes, el tribunal dilucidó el aspecto de responsabilidad; resolvió contra Ryder. Concluyó que su interven-ción con la relación contractual entre Dolphin y sus ex empleados fue llevada a cabo “con pleno conocimiento de las consecuencias que esto tendría para la corporación demandante”. Sentencia sumaria, pág. 5. Revisamos.
II
La sentencia del tribunal de instancia, aunque por distintos fundamentos, debe prevalecer. Después de todo, toda revisión se da contra el dictamen y no sus fundamentos. Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983); Collado v. E.L.A., 98 D.P.R. 111, 114 (1969); Rodríguez v. Serra, 90 D.P.R. 776, 777 (1964). Nos explicamos.
Dicho foro aplicó la doctrina establecida en Gen. Office Prods. v. A.M. Capen’s Sons, 115 D.P.R. 553 (1984), al caso de autos que trata sobre contratos de trabajo sin término fijo ni pacto restric-tivo en cuanto a empleo futuro con empresas competidoras. En lo pertinente, allí resolvimos que bajo el Art. 1802 del Código Civil, supra, procede una “acción por interferencia culposa con las obligaciones contractuales de terceros. La acción se aplica a pactos de exclusiva como el presente. Hay situaciones en las que no se da, mas ello ocurre mayormente cuando intereses públicos de alto rango lo impiden”. (Énfasis suplido.) íd., pág. 558.
Tal es el caso de autos. En una de sus dimensiones, el cuadro fáctico aquí presente está revestido de un interés público de alto rango, a saber, el derecho del trabajador puertorriqueño “a escoger libremente su ocupación y a renunciar a ella”. Art. II, Sec. 16, Const. E.L.A., Tomo 1, ed. 1982, pág. 327. Esta “cláusula subraya el carácter, libre y voluntario de todo trabajo. A nadie se [le] puede imponer una tarea en contra de su voluntad; tampoco se pierde nunca el derecho a renunciar”. 4 Diario de Sesiones de la Convención Constituyente 2574 (1951). La libertad de movilidad en el mercado de empleo obedece al marcado interés de los forjadores de nuestra Constitución en proteger la clase trabaja-*892dora y darle la oportunidad de elevar su nivel de vida y el de su familia. Extender los pronunciamientos de Gen. Office Prods. v. A.M. Capen’s Sons, supra, a empleos sin tiempo determinado ni pactos limitativos atentaría contra el diseño laboral constitucional y trastocaría los cimientos que apuntalan toda política pública y legislación en esa área. Bajo este enfoque, es obvio que no procedía la acción de Dolphin contra sus ex empleados.
hH HH
Lo expuesto no exime de responsabilidad a Ryder. Su actua-ción no se circunscribió a una simple oferta de trabajo a un empleado de una empresa competidora. La prueba directa y circunstancial revela un patrón de conducta doloso y de mala fe.(4) Ryder conoció la manera en que internamente operaba Dolphin. En virtud de ese conocimiento, reclutó a las cuatro (4) personas que tenían principalmente a su cargo la fase administrativa. La naturaleza de sus funciones permiten concluir que todos juntos constituían la piedra angular de la empresa. Por ende, la súbita y simultánea ausencia de éstos ocasionó un caos administrativo en el negocio de Dolphin. Razonablemente tuvo que prever los efectos negativos y detrimentales que ese éxodo de personal acarrearía.
Ryder era consciente de esta situación. Advino en conoci-miento so sólo por tener a su vendedor en las facilidades de *893Dolphin, sino porque así lo exigía la naturaleza de la relación comercial de principal y agente que existía entre ambas entidades. Además, Ryder se dedicaba a este mismo tipo de negocio en Estados Unidos y conocía a perfección el personal clave que una operación independiente precisaba.
No podemos tolerar impunemente este tipo de conducta que propiciaría prácticas indeseables en el mundo comercial. En circunstancias análogas, cualquier empresa cuyo propósito fuese acaparar el mercado podría utilizar este método para causar perjuicios o sacar del comercio a sus competidores. Los efectos serían particularmente devastadores para el pequeño comer-ciante debido a su inhabilidad para equiparar el salario, condicio-nes de trabajo y otros beneficios marginales que ofrecen empre-sas con un volumen de negocio mucho mayor.
Aunque nunca se redujo a escrito, sí existía un contrato verbal mediante el cual las partes acordaron entrar en esta relación comercial. Su validez y efecto vinculante no se cuestionan.
Irrespectivamente de su tipicidad —fuera agencia, mandato o comisión mercantil— ello configuraba una relación de carácter fiduciario en el cual estaba subyacente un alto grado de confianza recíproca.
Esta confianza es la clave que sirve de base a toda actividad humana exitosa. La interdependencia entre los seres humanos —al actuar en su carácter personal o corporativo— y las normas de convivencia social así lo exigen. No debe menoscabarse a través de actuaciones como la de autos.
La crisis provocada por Ryder pudo y debió haberse evitado. Dada la relación entre las partes en este caso, los más elementales principios de la buena fe y el juego limpio requerían, como mínimo, que con suficiente anticipación notificara a Dolphin de su interés en reclutar dichos empleados. De esa forma, Dolphin hubiese podido evaluar las ofertas hechas a sus empleados y tratar, dentro de sus posibilidades económicas, de igualarlas o mejorarlas para retenerlos. En la alternativa, hubiese podido iniciar con tiempo las gestiones necesarias para reclutar y entre-nar nuevo personal que los sustituyera.
*894La conducta de Ryder es incompatible con la buena fe. No hubo ningún esfuerzo positivo de su párte para evitar las conse-cuencias de sus actos.
Será “de buena fe” aquel que haya actuado siguiendo las reglas de honestidad y corrección, cumpliendo las normas que impone el principio general de buena fe. Se nos dirá, entonces, que “ser de buena fe”, de acuerdo con esta tesis, sólo es posible cuando el ordenamiento impone concretamente la obligación de conducirse de tal modo. No es así; la obligación de comportarse según las normas de la buena fe surge de un principio general básico en todo ordenamiento, esté o no expresamente recogido. En líneas genera-les el contenido de la buena fe como principio general tiene una marcada carga ética, representa una forma de irrupción o conexión entre la moral social y el Derecho. D.M. Ferreira Rubio, La buena fe: el principio general en el derecho civil, Madrid, Ed. Montecorvo, 1984, pág. 95.
En Puerto Rico, nuestra jurisprudencia ha dado ya pasos firmes para afianzar la buena fe como “exigencia general de nuestro derecho y que como tal se extiende a la totalidad de nuestro ordenamiento jurídico. El contenido de eticidad de cada acto deberá examinarse a la luz de sus circunstancias particulares, pero el comportamiento conforme a la buena fe es precepto general que abarca toda actividad jurídica”. Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585, 587-588 (1981); Catalytic Ind. Maint. Co. v. F.S.E., 121 D.P.R. 98 (1988); Ramírez v. Club Cala de Palmas, 123 D.P.R. 339 (1989). Véanse, también: Berrios v. U.P.R., 116 D.P.R. 88 (1985); M.J. Godreau, Lealtad y Buena Fe Contractual, 58 (Núm. 3) Rev. Jur. U.P.R. 367 (1989).
El ámbito del comercio y el derecho mercantil no son excep-ción a estos postulados. La buena fe penetra en estas áreas y exige que la conducta de las personas se guíe por las normas de convivencia social que rigen en nuestra sociedad. “[L]a Etica. . . no quiere renunciar a dictar sus normas justamente en el terreno más comprometido y más arriesgado para ella, a saber, en el campo de la competencia mercantil, donde a diario se ventila el combate para conseguir el mayor lucro económico.” Garrigues, Temas de Derecho Vivo, Madrid, Ed. Tecnos, 1978, pág. 209.
*895El concepto de la buena fe no es estático. No cabe una definición universal. Su alcance habrá de determinarlo el juzgador en virtud de un análisis valorativo de los hechos ante sí.
El proceso que hemos venido describiendo, es decir el de fijación del contenido de la buena fe es un proceso previo a la aplicación de la norma. La buena fe en sí misma, es un criterio normativo, pero ya dijimos que su formulación técnica es indeterminada, por eso para lograr normas un poco más concretas el intérprete debe realizar esta labor de valoración. Una vez cumplida esta ardua tarea de fijación de contenido, la norma de la buena fe actúa como cualquiera otra norma, en el proceso de actualización del Derecho.
Todo este proceso de determinación de contenido no es consciente —por lo menos en la mayoría de los casos — . El intérprete quizá no se percata de que está dotando de contenido a un criterio indeter-minado; que lo está haciendo mediante valoraciones; que éstas van referidas a los valores éticos vigentes; que de la moralidad sólo toma en cuenta una faceta; que la zona ética que ingresa está seleccionada en función de unos valores jurídicos, etc. Lo más frecuente es que el intérprete “intuya” lo que la buena fe exige, porque “cualquiera sabe qué es la buena fe”, o mejor dicho “todos saben lo que significa comportarse de acuerdo a la buena fe”. Ferreira Rubio, op. cit., págs. 136-137.
En resumen, la intención de Ryder de ocasionar daños a Dolphin surge del examen de las circunstancias que rodean el caso. No actuó de buena fe. La situación provocada era previsible y no se hizo nada para evitar sus consecuencias.
De la misma manera no puede hablarse de que hay una conducta conforme a la buena fe, un actuar recto y honesto en su mera exterioridad, si esa conducta va acompañada de mala fe subjetiva. La conducta del hombre de Derecho no es una mera sucesión de actos sin importar el componente intelectual-volitivo.
La conducta del hombre en el ámbito jurídico no es exclusiva exterioridad, sino acto. En consecuencia, no puede pretenderse que pueda haber una buena fe creencia sin una conducta conforme a la buena fe, ni la corrección y rectitud que exige la buena fe es una formalidad externa, vacua de contenido. Ferreira Rubio, op. cit., pág. 97.
*896IV
Los restantes errores giran en la órbita evidenciaría y proce-sal. En cuanto al aspecto evidenciario, Ryder se queja de que se le excluyó prueba pertinente en los extremos siguientes: (a) mala situación económica por la que supuestamente atravesaba Dolphin; (b) la fuga de clientes motivada por el mal servicio que prestaba, y (c) usos y costumbres en la industria de la transpor-tación. (5)
La Regla 18 de Evidencia gobierna la situación. Dispone:
(A) Excepto cuando de otro modo se disponga por ley o por estas reglas, toda evidencia pertinente es admisible. Evidencia no perti-nente es inadmisible.
(B) Evidencia pertinente es aquella tendente a hacer la existen-cia de un hecho más probable o menos probable de lo que sería sin tal evidencia; dicho hecho debe a su vez, referirse a una cuestión en controversia o a la credibilidad de algún testigo o declarante. 32 L.P.R.A. Ap. IV R. 18.
El profesor Chiesa explica que “decir que una evidencia es pertinente es decir que tiene el mínimo valor probatorio que justifica que se reciba como un elemento de prueba. Pero sostener que una evidencia tiene ese mínimo valor probatorio implica un juicio lógico relativo al asunto que se quiere probar mediante tal evidencia. Dicho asunto deberá referirse a una cuestión en controversia o a la credibilidad de un testigo o declarante”. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, pág. 59. Véase, también, E.W Cleary, *897McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, Sec. 185, pág. 541.
Bajo esta óptica, ciertamente las razones que pudieron haber tenido los empleados para abandonar sus puestos en Dolphin era un asunto central que estaba en controversia. A esos efectos Ryder intentó traer prueba para demostrar que no hubo interfe-rencia con la relación contractual entre Dolphin y sus empleados, sino que la verdadera motivación fue una de índole puramente económica. La posibilidad de que Dolphin atravesara por una mala situación económica y ello provocara sus renuncias era prueba pertinente. Sin embargo, el error, aunque cometido, no fue perjudicial (harmless error). Veamos.
La señora Meléndez testificó que no hubiese abandonado a Dolphin a no ser por la tentadora oferta que le hicieran. Tomó la decisión pensando en un mejor futuro para ella y su familia.
Rivera, por su parte, declaró que se fue de Dolphin porque allí se sentía inseguro y en Ryder le ofrecieron un mejor puesto. Pensó que Ryder era lo mejor para su bienestar y el de sus hijos, ya que él era la única persona que aportaba dinero a su hogar. De su testimonio no se desprende ningún indicio de que anterior-mente hubiese hecho gestiones de empleo en otro lugar. Más bien aprovechó la oportunidad que se le presentó en el camino y aceptó una buena oferta de trabajo.
Salvo el testimonio del señor Rivera sobre las dificultades ocasionales para cobrar su cheque —situación que, por la forma en que se verbalizó, fue excluida como prueba de referencia— la evidencia mencionada, aunque pertinente y admisible, no hubiese variado el resultado sobre responsabilidad de Ryder. De hecho, afianza su mala fe. De los testimonios de Rivera y Elba Meléndez surge que, aunque la mala situación económica de Dolphin estuvo siempre en sus mentes al tomar la decisión, ello no fue la razón principal que les motivó a aceptar la oferta de Ryder. De no *898haberse presentado esa oferta no hubiesen abandonado Dolphin aun bajo el supuesto de su alegada pobre situación economical6)
Al evaluar esta prueba a la luz de las circunstancias peculiares de la causa de acción de Dolphin, resolvemos que su exclusión constituyó un error no perjudicial. De haberse admitido no hubiese variado sustancialmente las resultancias del pleito en cuanto a responsabilidad. Véanse: S.J. Credit, Inc. v. Ramírez, 113 D.P.R. 181, 190-191 (1982); Regla 5 de Evidencia, 32 L.P.R.A. Ap. IV; Chiesa, op. cit., págs. 8-9.
Réstanos examinar los señalamientos procesales. Ryder pro-testa de la desestimación de su reconvención. Aduce que se señaló vista para determinar la responsabilidad de la parte demandada únicamente. El planteamiento es inmeritorio. La causa de acción de Ryder estaba inexorablemente atada al destino de la demanda de Dolphin. Únicamente bajo el supuesto de que ésta no prospe-rara podía entonces el tribunal entrar a dilucidar y evaluar los méritos de la reconvención.
Finalmente, Ryder cuestiona ciertas determinaciones de he-cho del tribunal de instancia. Nos expone que las mismas no tienen apoyo en la prueba y están fundamentadas en el alegato de Dolphin. En su correcta perspectiva, el señalamiento no tiene el alcance pretendido. Aunque en algunas de sus determinaciones el foro de instancia usó un lenguaje abarcador, ello no altera la corrección de las mismas y del dictamen.(7)
*899Recapitulando, no existe error manifiesto, arbitrariedad, pre-juicio o pasión en las conclusiones de hecho del tribunal senten-ciador. No debemos intervenir. Rivera Pérez v. Cruz Corchado, 119 D.P.R. 46 (1987); Valencia Ex parte, 116 D.P.R. 909, 912 (1986); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 181 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 728 (1984).(8)
For los fundamentos expuestos, disentimos. “[E]n nuestra función de jueces hemos de rechazar las pretensiones de una parte que constituyan medio de eludir la aplicación de normas imperativas del ordenamiento.” Soriano Tavárez v. Rivera Anaya, 108 D.P.R. 663, 671 (1979). En consecuencia, modificaría-mos la sentencia del Tribunal Superior para eliminar la respon-sabilidad de los codemandados Joseph D’Bella, Elba Meléndez y Alejo Rivera. Así modificada, la confirmaríamos en sus restantes partes.
Sólo de este modo humanizamos verdaderamente las relacio-nes comerciales. Y es que “la Economía es actividad humana y como tal debe regularse por el derecho, inspirado en sus princi-pios éticos generales válidos para toda la sociedad. La Honesti-dad, la Lealtad, la Veracidad, son tres principios de moral que se corresponden a tres reglas de Derecho: No engañar, no perjudi-*900car, no dañar. A eso se llama Buena Fe y es la base de toda relación social, cualquiera sea su campo, incluso el económico. No se trata nada más que de adecuar las relaciones humanas a los deberes de Honradez. O como diríamos al estilo de los antiguos juristas españoles: A verdad sabida y buena fe guardada’”. (Énfasis suplido.) J.O. Von Oertel, Algunas disgresiones sobre temas constitucionales, económicos y éticos, 1977— Rev. Jur. Arg. La Ley 875, 882 (1977).

(1) Dolphin International of Puerto Rico, Inc. (Dolphin) se dedica al negocio de recibir, almacenar y entregar mercancía en furgones provenientes de Estados Unidos.
Ryder Truck Lines, Inc. (Ryder) es una corporación organizada bajo las leyes del estado de Florida, debidamente autorizada para hacer negocios en Puerto Rico.


(2) Joseph D’Bella, Elba Meléndez, Alejo Rivera y Mildred Arroyo. Esta última nunca fue emplazada y Dolphin desistió voluntariamente de su demanda contra ella.


(3) Reclamó $250,000 por los daños alegadamente sufridos y $50,000 por los gastos de entrenamiento del nuevo personal que se vio obligada a reclutar.


(4) El concepto en este caso es en el plano corporativo. Ello no impide detectar institucionalmente una intención corporativa por los funcionarios de la corporación. Cobra vigencia entonces la necesidad del examen circunstancial:
“La intención es, en rigor, el estado mental que acompaña y determina la decisión de cometer un acto con el propósito, deseo o designio de producir un resultado; v.g., es el estado mental que acompaña y determina la elección consciente de un fin.
“Por tanto, la intención es un proceso secreto de la mente humana que no es susceptible de conocimiento cierto por parte de otras personas. Siendo esto asi, para probar la intención es indispensable recurrir a la prueba circunstancial. La conducta del actor, su presunto conocimiento, percepción y consciencia de las relaciones de causas y efectos son elementos de prueba, piezas de evidencia, de las cuales se puede inferir su intención, ya que la ley presume que toda persona intenta las consecuencias naturales y probables de sus actos, conforme a las circunstancias particulares que enmarcan el evento y de las que el actor está consciente.” (Énfasis suplido.) H. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. 1, pág. 81.


(5) Durante el testimonio del señor Porter no se admitió prueba en relación con la situación económica de Dolphin. Tampoco se admitió que respondiera a la pregunta de si conocía de algún uso o costumbre dentro de la industria de la transportación de carga que desalentase el cambio de empleo de los empleados en dicha industria.
Más tarde, el tribunal excluyó parte del testimonio de Elba Meléndez referente a la fuga de clientes de Dolphin.
Finalmente, por ser prueba de referencia, se eliminó todo lo declarado por el codemandado Alejo Rivera relativo a la falta de fondos en las cuentas de Dolphin. Esta situación, según atestó Rivera, no le permitió cobrar su cheque en algunas ocasiones.
Realmente esta prueba sería pertinente para la segunda etapa del proceso: evalua-ción de los daños de Dolphin.


(6) El tribunal de instancia, como parte de los documentos autenticados para evidencia en la conferencia con antelación a juicio, tuvo ante sí varios de sus estados financieros. Su examen no revela concluyentemente la situación de precariedad extrema en que apoya Ryder su tesis.


(7) De las doce (12) determinaciones de hecho esbozadas por el tribunal de instancia, creemos prudente comentar las siguientes:
La Núm. cuatro (4) expresa que Ryder “llegó a conocer íntimamente todos los pormenores del funcionamiento de Dolphin” por razón de la oficina que la primera tenía en las facilidades físicas de la segunda. Según antes señalado, el tipo de relación entre ambos —principal y agente— unido al hecho de que Ryder se dedica al mismo tipo de negocio en Estados Unidos, era más que suficiente para que ésta conociera el modo de operar de Dolphin. La mala fe de Ryder no surge en esta etapa.
En la determinación Núm. siete (7), el tribunal señala que las funciones desempeña-das por los empleados codemandados eran de tipo especializado y que no era común encontrar personas con esta preparación en el mercado de empleo en Fuerto Rico. Ryder cuestiona la misma. Si bien es cierto que de los testimonios de Elba Meléndez y Alejo *899Rivera surge que el desempeño de sus funciones no requerían poseer una preparación académica especializada, es innegable que sus puestos requerían cierto grado de destreza y conocimiento que solamente es adquirida por la experiencia diaria. En efecto, toma cierto tiempo adaptarse a ese tipo de trabajo. El vacío creado simultáneamente con la partida de cuatro (4) empleados claves tuvo un efecto acumulativo perjudicial para Dolphin.
En su octava conclusión de hechos, el tribunal indica que “no existía en Dolphin persona que pudiera suplir las funciones que ejercían los empleados mencionados. . .”. La misma es cualificable. La prueba realmente demostró que la empresa no podía funcionar con la ausencia simultánea de los cuatro (4) empleados en cuestión debido a que éstos constituían su “corazón”. Claro está, la ausencia temporal de uno (1) o dos (2) de ellos no era motivo de alarma debido a que otros empleados podían sustituirlos.
En la conclusión Núm. once (11) el tribunal habla de la interferencia contractual torticera en que incurrió Ryder. Aunque por distintos fundamentos al pautado en Gen. Office Prods, v. A.M. Capen’s Sons, supra, la interferencia ocurrió.


(8) Relativo a los proyectos de sentencia, consistentemente hemos indicado que su utilización, de por sí, no es una mala práctica. Malavé v. Hosp. de la Concepción, 100 D.P.R. 55 (1971). Lo censurable es “‘[flirmar a ciegas’ dichos proyectos de sentencia”. (Énfasis suprimido) Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 508 (1982); Báez García v. Cooper Labs., Inc., 120 D.P.R. 145 (1987).